Chris McClure
McClure and Hardy Prof. LLC
SD Bar No. 3962
101 S. Reid St. Ste. 307
Sioux Falls, SD 57103
605-496-9858
mcclurechris@gmail.com

Michael J. Novotny
Big Fire Law & Policy Group LLP
1404 Fort Crook Road South Bellevue, NE 68005
AZ State Bar No. 033792
Telephone: (531) 466-8725
Facsimile: (531) 466-8792
Email: mnovotny@bigfirelaw.com

Attorneys for Plaintiffs


                           IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF ARIZONA

 Darlene Yazzie, Caroline Begay, Leslie Begay, Irene
 Roy, Donna Williams and Alfred McRoye,                   Case No. 3:20-cv-08222-GMS

                            Plaintiffs,

 v.
                                                         PLAINTIFF’S MOTION FOR LEAVE TO
 Katie Hobbs, in her official capacity as Secretary of   AMEND COMPLAINT FOR INJUNCTIVE
 State for the State of Arizona, Patty Hansen, in her       AND DECLARATORY RELIEF
 official capacity as Coconino County Recorder,
 Edison J. Wauneka, in his official capacity as Apache
 County Recorder and Michael Sample, in his official
 capacity as Navajo County Recorder,

                             Defendants.




                                               1
         Plaintiffs respectfully move the Court for leave to file an Amended Complaint, a copy of

which is attached hereto as Exhibit A. The proposed amended complaint clarifies that Plaintiffs’

claims for relief in response to the Defendant’s concerns raised in their Motion to Dismiss Dkt.

48. Having conferred with the Defendants’ Counsel today it seems unlikely that Defendant will

consent to the request to file an Amended Complaint in this matter. Accordingly, Plaintiffs file

this motion seeking the Court’s leave to amend, which should be granted for the reasons set forth

below.

                                               ARGUMENT

I.       Legal Standard

         Pursuant to Federal Rule of Civil Procedure 15(a)(2), “a party may amend its pleading

only with the opposing party’s written consent or the court’s leave. The court should freely give

leave when justice so requires.” ‘This policy is to be applied with extreme liberality.’ “C.F.

ex rel. Farnan v. Capistrano Unified Sch. Dist., 654 F.3d 975, 985 (9th Cir.2011) (quoting

Eminence Capital, LLC v. Aspeon, Inc., 316 F.3d 1048, 1051 (9th Cir.2003)). “This liberality in

granting leave to amend is not dependent on whether the amendment will add causes of action or

parties.” DCD Programs, Ltd. v. Leighton, 833 F.2d 183, 186 (9th Cir.1987).

         The decision as to whether or not to grant leave to amend a pleading is within the sound

discretion of the district court, but this discretion is strictly circumscribed by Rule 15’s mandate

that leave must be freely given. Leave need not be granted where the amendment of the

complaint would cause the opposing party undue prejudice, is sought in bad faith, constitutes an

exercise in futility, or creates undue delay.” Ascon Props., Inc. v. Mobil Oil Co., 866 F.2d 1149,

1160 (9th Cir.1989) (citations omitted) (citing DCD Programs, Ltd. v. Leighton, 833 F.2d 183,



                                                  2
186 (9th Cir.1987); Foman v. Davis, 371 U.S. 178, 182, 83 S.Ct. 227, 9 L.Ed.2d 222 (1962)).

According to the Ninth Circuit, “the crucial factor is the resulting prejudice to the opposing

party,” and the burden of showing that prejudice is on the party opposing amendment. Howey v.

United States, 481 F.2d 1187, 1190 (9th Cir. 1973); Eminence Capital, LLC v. Aspeon, Inc., 316

F.3d 1048, 1052 (9th Cir. 2003); DCD Programs, 833 F.2d at 187.

       This Motion is Filed 26 days after the Motion to Dismiss filed by the Defendant in the

middle of the Emergency Preliminary Motion shortened schedule and briefing. Further the

Plaintiff’s have attempted to move this matter as fast as possible considering the pending 2020

election with this motion being filed under two months since this matter was initiated. This has

not been an action with any undue delay.

       More importantly there is no undue prejudice to the Defendant in this matter. In fact, the

Defendant was the one that brought up the idea that the County Reorders would be required to be

added to this action in their motion to dismiss and in their brief to the Ninth Circuit in this matter.

If the Defendant believes in earnest that the County recorders are the only people that can be

ordered to count the ballots they will be unaffected by adding them to this matter. Regarding the

Amendment to clarify how the Defendant can be required to amend the Arizona Election

Procedures Manual or prescribe rules pursuant to A.R.S. § 16-452, this clarification answers the

Defendant’s concerns that they cannot grant the relief requested by the Plaintiffs. This provides

the Defendant more clarity as to the requested relief of the Plaintiff and allows them to plan their

defense accordingly. Furthermore, Allowing an amendment in this matter does not prejudice the

Defendant as future lawsuits can be filed on this issue if it is decided on a technicality rather than

on the merits. This would also be judicially inefficient.




                                                  3
                                       CONCLUSION

              1.     For the reasons identified above, Plaintiffs respectfully request that the

Court grant this motion for leave to file the proposed First Amended Complaint.



   Dated this 12th day of October, 2020.

                                                           /s/ Chris McClure
                                                           Chris McClure
                                                           McClure and Hardy Prof. LLC
                                                           SD Bar No. 3962
                                                           101 S. Reid St. Ste. 307
                                                           Sioux Falls, SD 57103
                                                           605-496-9858
                                                           mcclurechris@gmail.com


                                                           /s/ Michael J. Novotny_________
                                                           Michael J. Novotny
                                                           Big Fire Law & Policy Group LLP
                                                           1404 Fort Crook Road South
                                                           Bellevue, NE 68005
                                                           AZ State Bar No. 033792
                                                           Telephone: (531) 466-8725
                                                           Facsimile: (531) 466-8792
                                                           Email: mnovotny@bigfirelaw.com

                                                           ATTORNEYS FOR PLAINTIFFS




                                               4
                                CERTIFICATE OF SERVICE

      I hereby certify that on October 12, 2020, I electronically transmitted the attached
document to the Clerk's Office using the CM/ECF System for filing.


                                                    /s/ Chris McClure




                                                5
